Citation Nr: 0414197	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a cholecystectomy, currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946 and from November 1947 to August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied increased evaluations for her 
service connected residuals of a cholecystectomy and 
hysterectomy, and schizophrenia, and determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for an eye disability.  In her substantive 
appeal the appellant stated that she was only appealing the 
issues of an increased evaluation for residuals of the 
cholecystectomy and whether new and material evidence has 
been submitted to reopen a claim of service connection for an 
eye disability.  Accordingly, the issues are as stated on the 
title page of this decision.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an eye disability is remanded to the RO via 
the Appeals Management Center in Washington, DC. VA will 
notify you if further action is required on your part.


FINDING OF FACT

The residuals of the cholecystectomy are productive of mild 
symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of the cholecystectomy have not been met.  38 
U.S.C.A. § 110, 1155 (West 2002); 38 C.F.R. § 3.951(b) 
(2002); 38 C.F.R. Part 4, Diagnostic Code 7318 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004)  the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the evidence reflects that the veteran has 
been informed of the law and regulations and rating criteria 
in the July 2002 statement of the case, and in a letter sent 
to the veteran in October 2001, to include what evidence the 
VA would obtain.  Quartucco v. Principi, 16 Vet. App. 183 
(2002). All available relevant records have been obtained and 
associated with the claims folder.  The veteran has been 
provided with a VA examination in February 2002.  

The Board notes that the VA has not inform the veteran to 
provide any evidence in his possession not previously 
submitted which is pertinent to this claim as required by 
38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records show that the veteran underwent a 
cholecystectomy in December 1951.  

A VA examination was conducted in October 1957.  The 
diagnoses included residuals of a cholecystectomy.  In 
October 1957 the RO granted service connection for the 
residuals of the cholecystectomy and assigned a 10 percent 
rating which has remained in effect since that time.  

The veteran received treatment at a VA outpatient clinic from 
1999 to 2001 for several problems, including constipation.

A VA examination was conducted in February 2002.  The report 
of that examination indicates that the veteran's primary 
complaints were constipation, and difficulty moving her 
bowels without laxatives.  The prior medical history of the 
veteran was noted.

The veteran reported that she mainly had problems when she 
eats fatty or fried foods, at which time she develops severe 
pain in the epigastric area and across the upper abdomen.  
The last episode occurred two months prior.  The veteran 
stated that the night before this examination, after eating 
fried ham and potatoes, she developed pain all across the 
upper abdomen which was quite severe.  This radiated to the 
right towards the back, and the veteran vomited food and 
later green bile colored material.  She noted that she was 
generally constipated, and her stools were now green in 
color.

Upon examination, the veteran was found to have a slightly 
distended abdomen without tenderness or rebound, and no 
masses.  Bowel sounds were normal.  She was afebrile.  There 
was no evidence of icterus.  The results of remote GI testing 
were noted.  Also noted were the results of a December 1997 
barium enema which was essentially normal, and a June 1999 
colonoscopy report which did not find anal stricture, but did 
show some retained stool.

The veteran admitted to some dysphagia, which she attributed 
to her asthma.  She occasionally experienced a closing off 
felling when eating or drinking.  It can happen when 
ingesting food, and last occurred a week or so ago when she 
was drinking water.  She denied forcing herself to vomit, and 
stated that what comes up is usually what is in her mouth but 
not the food contents or liquid contents in her stomach.  She 
denied hematemesis.  She admitted to frequent bloating, 
attributed to constipation.  As to general food intake, she 
reported that she does eat sweets including cookies, but 
stated that she cannot eat products such as the skin of 
fruits, celery, or green peppers, and does try and cut out 
visible fats from meats.  She denied fatigue or weakness or 
depression.  She stated that she does have some difficulty 
sleeping.  She does have a history of paranoid schizophrenia 
and catatonia, and was treated on antipsychotics and was 
followed by a psychiatrist, but she stated that she had not 
done this for the past 20 years, and that the symptoms have 
resolved somewhat since she got divorced and moved.  She 
denied recent hallucinations.  She stated that she moved her 
bowels about once every three days, and that this was only 
with laxatives and significant straining which did cause some 
pain.  She noted that this had pretty much been her stool 
pattern since she was 26, at which time she had the 
hemorrhoidectomy.  She also stated that she had difficulty 
urinating and moving her bowels in public places, and that 
this really started her problems when she entered the service 
and had difficulty using public restrooms. 

Upon examination, the veteran's abdomen was slightly 
distended, and tympanic, with bowel sounds active, and no 
hepatosplenomegaly.  She had healed lower abdominal scars.  
The rectum was noted to have multiple skin tags, with 
redundant rectal tissue, and the examiner was only able to 
get a smear of stool for testing, which was heme negative.

The examiner indicated that consultation was received from 
another physician.  It was indicated that, based on the 
veteran's symptoms, it was more likely that the veteran's 
problem was chronic constipation which was likely to be 
functional.  The examiner noted that residual gallbladder 
related problems are more likely to manifest as diarrhea.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran is presently assigned a 10 percent rating for 
postoperative cholecystectomy residuals pursuant to 38 CFR 
§ 4.114, Diagnostic Code 7318 (2003).  In evaluating 
residuals of gallbladder removal, severe symptoms warrant a 
30 percent rating.  With mild symptoms, a 10 percent 
evaluation is to be assigned.  If the residuals are 
asymptomatic, a 0 percent rating is appropriate.  Diagnostic 
Code 7318.

To summarize, the veteran's statements regarding the severity 
of her service-connected disabilities are deemed competent 
with regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.  In this regard, the 
February 2002 VA examination showed that the veteran had 
epigastric complaints, and most notably, complaints of 
constipation, that she attributed to her cholecystectomy.  
However, the examination indicated that it was more likely 
that the chronic constipation the veteran had was likely to 
be functional, and that residual gallbladder related problems 
are more likely to manifest as diarrhea.  There is no 
evidence of record to indicate that the veteran suffers from 
diarrhea.  Accordingly, the Board finds that the criteria for 
a higher rating have not been met.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for the residuals of a 
cholecystectomy, currently evaluated as 10 percent disabling, 
is denied.


REMAND 

The law provides that a claimant may reopen a previously 
finally adjudicated claim by submitting new and material 
evidence. 38 U.S.C.A. § 5108 (West 2002).  The regulations 
implementing the VCAA include a new definition of new and 
material evidence. See 38 C.F.R. § 3.156(a) (effective for 
claims submitted after August 29, 2001).  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

The appellant's claim was received in October 2001.  The RO 
has not adjudicated the appellant's claim under the revised 
regulation nor has the appellant been informed of the revised 
regulation.

Accordingly, to ensure her right of due process, the case is 
REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002); 38 C.F.R. § 3.159(b)(1); and 
any other applicable legal precedent.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  Thereafter, the RO must re-adjudicate 
the claim on appeal, to include 
consideration of the revised 38 C.F.R. § 
3.156(a).  If the benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case, 
which includes the revised 38 C.F.R. § 
3.156(a), and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



